Exhibit 10.17




Royal Caribbean Cruises Ltd.
2008 Equity Incentive Plan


Amended and Restated as of May 20, 2016


Table of Contents


Section                                        Page


Section 1. Purpose and Effectiveness    1
Section 2. Definitions and Rules of Construction    2
Section 3. Eligibility and Participation    6
Section 4. Stock Subject to Plan    6
Section 5. Forms and Terms of Awards under the Plan    7
Section 6. Exercises of Stock Options    13
Section 7. Events Affecting Plan Reserve or Plan Awards    14
Section 8. Administration    16
Section 9. Government Regulations and Registration of Shares    17
Section 10. Miscellaneous Provisions    18
Section 11. Term; Amendment and Termination; Stockholder Approval of this
Plan    21


Section 1. Purpose and Effectiveness
(A)The purpose of this 2008 Equity Incentive Plan, as amended and restated (the
“Plan”), is to promote the success of Royal Caribbean Cruises Ltd., a Liberian
corporation (the “Company”), by providing a method whereby employees and
directors of the Company and its Affiliates may be encouraged to increase their
proprietary interest in the Company’s business. By offering incentive
compensation opportunities that are based on the Company’s common stock, the
Plan will motivate Participants to achieve long-range goals, further identify
their interests with those of the Company’s other shareholders, and promote the
long-term financial interest of the Company. The Plan is further intended to aid
in attracting and retaining persons of exceptional ability and leadership
qualities to become officers, employees, and directors of the Company and its
Affiliates.
(B)    The Plan, as set forth herein, is effective as of the Effective Date (as
defined in Section 11) and is an amendment and restatement of the Royal
Caribbean Cruises Ltd. 2008 Equity Incentive Plan, as amended, which was adopted
as of March 7, 2008 and approved by stockholders on May 13, 2008 (the “2008
Plan”). Awards granted to Participants under the 2008 Plan prior to the
Effective Date shall be treated in accordance with the terms and conditions of
the 2008 Plan as in effect prior to the Effective Date.
(C)    No Awards may be granted under the Plan following the 2026 annual meeting
of the Company’s shareholders.




1

--------------------------------------------------------------------------------

Exhibit 10.17




Section 2. Definitions and Rules of Construction
(A)    Defined Terms. Capitalized terms not defined elsewhere in the Plan shall
have the following meanings (whether used in the singular or plural):
(i)“Affiliate” means any business entity, regardless of whether organized as a
corporation, limited liability company, partnership or any other legal form, in
which the Company has (i) an ownership of 50% or greater, or (ii) an entity with
respect to which the Company possesses the power, directly or indirectly, to
direct or cause the direction of the management and policies of that entity,
whether through the Company’s ownership of voting securities, by contract or
otherwise. .
(ii)    “Agreement” means a written instrument (including an electronic
instrument), which need not be executed by the Participant, that sets out the
terms of the grant of an Award, as any such Agreement may be supplemented or
amended from time to time.
(iii)    “Award” means any award or benefit granted under the Plan, as further
defined in Section 5(A) of the Plan.
(iv)    “Beneficiary” means the individual(s) designated by the Participant to
succeed to his/her rights in all Awards granted to him/her under the Plan in the
eventuality of his/her death or Disability.
(v)    “Board” means the Board of Directors of the Company.
(vi)    “Cause” shall mean (1) if such term is defined in an employment
agreement between the Participant and the Company or Affiliate, as such term is
defined therein or (2) (a) an act of material dishonesty, including, without
limitation, fraud, misappropriation, embezzlement, financial misrepresentation
or other similar behavior, (b) conviction of, or the entry of a plea of guilty
or nolo contendere to, the commission of a felony; (c) an action or failure to
act that demonstrates a conflict of interest in which the person acts for his or
her own benefit to the detriment of the Company; (d) an action or failure to act
that constitutes a material breach of the person’s duties to the Company; or (e)
the failure to follow the lawful directives of the Company provided that those
directives are consistent with the person’s duties to the Company.
(vii)    “Change of Control” shall mean:
(1)the acquisition by any individual, entity or group of beneficial ownership
(as such term is defined in Rule 13d-3 promulgated under the Exchange Act) of
more than 50% of the then outstanding voting securities of the Company entitled
to vote generally in the election of Directors (the ”Voting Securities”);
(2)during any period of 24 consecutive months, a majority of the Board shall no
longer be composed of individuals (a) who were members of the Board on the first
day of such period, or (b) whose election or


2

--------------------------------------------------------------------------------

Exhibit 10.17




nomination to the Board were approved by a vote of at least a majority of the
members of the Board who were members of the Board on the first day of such
period, or (c) whose election or nomination to the Board was approved by a vote
of at least a majority of the members of the Board referred to in the foregoing
subclauses (a) and (b);
(3)consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”) unless, following such Business Combination (a) the
beneficial owners of the Voting Securities of the Company immediately prior to
the Business Combination beneficially own more than 50% of the combined voting
power of the voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination, and (b)
at least a majority of the board of directors of the corporation resulting from
such Business Combination were members of the Company’s Board at the time of the
action of the Company’s Board providing for such Business Combination;
(4) consummation of a reorganization, merger or consolidation with another
corporation or business entity not already under common control with the
Company, or the acquisition of stock or assets of such other corporation or
business entity, if the market capitalization of the other corporation or
entity, or the stock or assets acquired, is equal to or greater than the
Company’s market capitalization immediately prior to the closing of such
transaction; or
(5)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
(viii)    “Code” means the Internal Revenue Code of 1986, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Code section shall include any successor section.
(ix)    “Committee” means the Compensation Committee of the Board.
(x)    “Company” means Royal Caribbean Cruises Ltd., a Liberian corporation and
any successor entity.
(xi)    “Date of Grant” means the date on which the Committee takes the
corporate actions necessary to fix the major terms of an Award to a specified
Eligible Individual, including, in the case of an Option, the number of Shares
subject to the Option and the applicable Exercise Price.
(xii)    “Director” means a duly elected or appointed member of the Board or the
Board of Directors of an Affiliate.
(xiii)    “Disability” means, unless otherwise provided in an Award Agreement, a
disability that would entitle a Participant to payment of monthly disability
payments under any Company disability plan or as otherwise determined


3

--------------------------------------------------------------------------------

Exhibit 10.17




by the Committee; provided, a disability shall not be considered a Disability
with respect to any 409A Covered Award (as defined in Section 10(I)) that
provides for a payment upon Disability unless such disability also constitutes a
“disability” as defined in Treasury Regulation section 1.409A-3(i)(4) or a
successor provision; further provided, that with respect to an Incentive Stock
Option, disability shall mean a permanent and total disability within the
meaning of Section 22(e)(3) of the Code.
(xiv)    “Eligible Individual” means an Employee or Director who is described in
Section 3(A) of the Plan.
(xv)    ”Employee” means an individual who is employed by the Company or any
Affiliate.
(xiv)     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor statute or statutes thereto. Reference to
any specific Exchange Act section shall include any successor section.
(xv)    “Executive Officer” means an executive officer of the Company as defined
in Rule 3b-7 under the Exchange Act, provided that, if the Board has designated
the executive officers of the Company for purposes of reporting under the
Exchange Act, the designation by the Board shall be conclusive for purposes of
the Plan.
(xvi)    “Exercise Price” means the price that must be paid by an Optionee upon
exercise of an Option to purchase a share of Stock.
(xvii)    “Fair Market Value” of a Share of Stock as of any date means the mean
between the highest and lowest reported sale prices of the Stock (i) on the date
on the principal exchange or market on which the Stock is then listed or
admitted to trading, or (ii) if the day is not a date on which such exchange or
market is open, the last preceding date on which there was a sale of such Stock
on such exchange or market, or (iii) as otherwise determined by the Committee,
in good faith and in a manner consistent with Section 409A of the Code, if the
Stock is not listed on an exchange.
(xviii)    “Good Reason” shall mean (i) if such term is defined in an employment
agreement between the Participant and the Company or Affiliate, as such term is
defined therein or (ii) (a) the assignment to the person without the person’s
consent of any duties materially inconsistent with the person’s position
(including status, offices and titles), authority, duties or responsibilities as
they existed prior to the Change of Control; (b) any action by the Company which
results in a material diminution in the person’s position, authority, duties,
responsibilities, compensation or benefits as they existed prior to the Change
of Control without the person’s consent; or (c) the Company requiring that the
person relocate his or her principal business office more than 100 miles from
the location existing prior to the Change of Control without the person’s
consent.


4

--------------------------------------------------------------------------------

Exhibit 10.17




(xix)    “Option” means a right to purchase from the Company a stated number of
Shares at an Exercise Price and for a period of time established by the
Committee.
(xx)    “Optionee” means an Eligible Individual who has received an Option under
this Plan, for the period of time during which such Option is held in whole or
in part.
(xxi)    “Option Shares” means, with respect to any Option granted under this
Plan, the Stock that may be acquired upon the exercise of such Option.
(xxii)    “Non-Employee Director” means a Director who is not an Employee.
(xxiii)    “Participant” means an Eligible Individual who has received an Award
under this Plan.
(xxiv)     “Settlement Date” means the date on which Stock, cash, cash
equivalents, or any combination thereof are transferred by the Company to a
Participant with respect to, and in settlement of, a prior contractual
commitment made by the Company to such Participant under the Plan in the form of
Stock Units or Stock Appreciation Rights, or the net settlement of an Option.
(xxv)    “Shares” or “Stock” mean shares of the common stock of the Company, par
value $.01, subject to any adjustments made under Section 7 of the Plan or by
operation of law.
(xxvi)     “Subsidiary” of the Company means any present or future subsidiary
(as that term is defined in Section 424(f) of the Code) of the Company An entity
shall be deemed a subsidiary of the Company for purposes of this definition only
for such periods as the requisite ownership or control relationship is
maintained.
(xxvii)     “Substitute Awards“ shall mean Awards granted in assumption of, or
in substitution for, outstanding awards previously granted by a company acquired
by the Company or with which the Company combines.
(xxviii)    “Termination of Service”, “Terminate” or “Termination” occurs when a
Participant ceases to be an Employee or a Director of the Company and its
Affiliates, as the case may be, for any reason. With respect to any Section 409A
Covered Award, a Participant’s Termination of Service means a Participant’s
“separation from service” (as such term is defined and used in Section 409A of
the Code).
(xxix)    “Vest”, “Vested”, and “Vesting” means, with respect to any portion of
an Award, that the Award will not be forfeited by the Participant pursuant to
the provisions of this Plan in the event the Participant Terminates Service with
the Company or any Affiliate; provided, however, that in the event the Award is
based on the achievement of individual, divisional, corporate or other goals,
the “Vesting” of the Award shall occur upon the later of (x) the date such Award
is no


5

--------------------------------------------------------------------------------

Exhibit 10.17




longer forfeitable in the event the Participant Terminates Service with the
Company or any Affiliate and (y) the date that achievement of the applicable
goals is determined by the Committee. .
(xxx)    “Vesting Date” with respect to any Award granted hereunder means the
date on which such Award becomes Vested, as designated in or determined in
accordance with the Plan and with the Agreement with respect to such Award. If
more than one Vesting Date is designated for an Award, reference in the Plan to
a Vesting Date in respect of such Award shall be deemed to refer to each part of
such Award and the Vesting Date for such part.
(B)    Rules of Construction. Where the context permits, words in any gender
shall include the other gender, words in the singular shall include the plural,
and the plural shall include the singular.
Section 3. Eligibility and Participation
(A)     The persons who shall be eligible to participate in the Plan and to
receive Awards shall be such Employees (including Executive Officers) and
Directors, as the Committee, in its sole discretion, shall select. Awards may be
made to Eligible Individuals who hold or have held Awards under this Plan or any
similar plan or other awards under any other plan of the Company. Holders of
Options and other types of Awards granted by a company acquired by the Company
or with which the Company combines are eligible for grant of Substitute Awards
hereunder. Any member of the Committee shall be eligible to receive Awards while
serving on the Committee.
(B)     Awards may be granted by the Committee at any time and from time to time
to new Participants, or to then Participants, or to a greater or lesser number
of Participants, and may include or exclude previous Participants, as the
Committee shall determine. All Awards made to members of the Board shall be
recommended by the Committee and approved by the full Board. Except as required
by this Plan, Awards granted at different times need not contain similar
provisions. The Committee’s determinations under the Plan (including without
limitation, determinations of which individuals, if any, are to receive Awards,
the form, amount and timing of such Awards, the terms and provisions of such
Awards and the agreements evidencing same) need not be uniform and may be made
by it selectively among individuals who receive, or are eligible to receive,
under the Plan.
Section 4. Stock Subject to Plan
(A)     Subject to the following provisions of this Section 4 and to the
provisions of Section 7, the maximum number of Shares with respect to which any
Awards may be granted, including Awards of Incentive Options as defined in
Section 5(A)(i), during the term of the Plan (including Shares previously
approved by the Company’s shareholders) shall be 14,000,000. During any calendar
year, no one individual (other than a Non-Employee Director) shall be granted,
under this Plan, Awards with respect to more than 500,000 Shares. During any
calendar year, no one Non-Employee Director shall be granted, under this Plan,
Awards with a dollar value, measured as at Date of Grant, exceeding $500,000.
Shares underlying Substitute Awards shall not reduce the number of Shares
remaining available for issuance hereunder.
(B)    During the term of this Plan, the Company will at all times reserve and
keep available the number of Shares that shall be sufficient to satisfy the
requirements of this Plan. Shares will be


6

--------------------------------------------------------------------------------

Exhibit 10.17




made available from the currently authorized but unissued shares of the Company
or from shares currently held or subsequently reacquired by the Company as
treasury shares, including shares purchased in the open market or in private
transactions.
(C)     The grant of any Award hereunder shall count, equal in number to the
Shares represented by such Award, towards the share maximum indicated in Section
4(A). To the extent that (i) any outstanding Option for any reason expires, is
terminated, forfeited or canceled without having been exercised, or if any other
Award is forfeited or otherwise does not result in the delivery of Shares by the
Company, and (ii) any Shares covered by an Award are not delivered because the
Award is settled in cash, such Shares shall be deemed to have not been delivered
and shall be restored to the share maximum.
Section 5. Forms and Terms of Awards under the Plan
(A)    In General. The Committee may grant any of the following types of Awards,
either singly or in combination with other Awards:
(i)    Incentive Stock Options. An incentive stock option (an “Incentive
Option”) is any Option that complies with the requirements of Section 422 of the
Code.
(ii)    Nonqualified Stock Options. A nonqualified stock option (a “Nonqualified
Option”) is any Option that is not an Incentive Option.
(iii)    Stock Appreciation Rights. A Stock Appreciation Right is an Award in
the form of a right to receive, upon surrender of the right, but without other
payment an amount based on appreciation in the value of Stock over a base price
established in the Award, at times and upon conditions (which may include a
Change of Control) as may be approved by the Committee.
(iv)    Stock Awards. Stock awards may be in the form of Shares not subject to
any restrictions or limitations imposed by this Plan (“Bonus Stock”), or of
Restricted Stock. “Restricted Stock” is an Award of Shares that is issued to a
Participant such that the Participant is thereupon the legal owner of such
Shares with all of the attendant rights and privileges of ownership (unless
otherwise provided in the accompanying Award Agreement), but remains subject to
a risk of forfeiture of such ownership back to the Company for a period of time
specified on the Date of Grant. Such forfeiture may be conditioned on the
continued performance of services or on the achievement of individual,
divisional, corporate, or other goals. Restricted Stock will also be subject to
restrictions on transfer and such other restrictions on incidents of ownership
as may be set forth in the Award Agreement, and for such period of time, as the
Committee may determine.
(v)    Stock Unit Awards. A Stock Unit is an Award payable in cash or Stock and
represented by a bookkeeping credit, in which both the number of Shares and the
Settlement Date are fixed on the Date of Grant. The value of each Stock Unit
equals the Fair Market Value of a share of Stock, as such value may change up to
the date the Stock Unit is settled. Stock Units may be in the form of Stock
Units not subject to any restrictions or limitations imposed by this Plan
(“Deferred Stock Units”), or of “Restricted Stock Units”, in which case, the
settlement of the Award may be made contingent, in the sole discretion of the
Committee, upon (A) solely continued service, (B) the achievement of individual,
divisional,


7

--------------------------------------------------------------------------------

Exhibit 10.17




corporate, or other goals, and/or (C) other limitations or restrictions. Stock
Units are not outstanding shares of Stock and do not entitle a Participant to
voting or other rights or dividends with respect to Stock, unless and until
actually paid out in the form of Stock. The restrictions and limitations imposed
on Restricted Stock Unit Awards may vary among Participants and from year to
year, and the Committee may assign varying titles to different forms of
Restricted Stock Units.
(B)    Provisions Applicable to All Forms of Awards.
(i) Subsequent to the grant of any Award, the Committee may, at any time before
the complete expiration of such Award, accelerate the time or times at which
such Award may become nontransferable, exercisable and/or settled, in whole or
in part.
(ii)    To the extent that the Company is required to withhold any Federal,
state or other taxes in respect of any compensation income realized by the
Participant in respect of Shares acquired pursuant to an Award, or in respect of
the exercise, settlement, or vesting of any such Awards, then, except as
otherwise agreed between the Company and the Participant prior to the date of
the required withholding, the Company shall deduct from either the Shares
issuable or any payments of any kind otherwise due to such Participant the
aggregate amount of such Federal, state or other taxes required to be so
withheld; provided however, that if the Company deducts from the Shares
issuable, the dollar value of the Shares deducted may not be greater than the
minimum amount required under the tax laws. If such payments are insufficient to
satisfy such Federal, state or other taxes, then such Participant will be
required to pay to the Company, or make other arrangements satisfactory to the
Company regarding payment to the Company of, the aggregate amount of any such
taxes. All matters with respect to the total amount of taxes to be withheld in
respect of any such compensation income shall be determined by the Company in
its sole discretion.
(C)    Provisions Applicable to Options and Stock Appreciation Rights.
(i)    Subject to the limitations of the Plan, the Committee shall designate
from time to time those Eligible Individuals to be granted Options, the date
when each Option shall be granted, the number of Shares subject to such Option,
whether such Option is an Incentive Option or a Nonqualified Option, and the
Exercise Price of the Option Shares. Options shall be evidenced by Agreements in
such form and containing such terms and provisions not inconsistent with the
provisions of the Plan as the Committee may from time to time approve. Each
Optionee shall be notified of such grant and a written Agreement shall be
delivered by the Company to the Optionee. Subject to the other provisions of the
Plan, the same person may receive Incentive Options and Nonqualified Options at
the same time and pursuant to the same Agreement, provided that Incentive
Options and Nonqualified Options are clearly designated as such.
(ii)    Option Agreements may provide that the grant of any Option under the
Plan, or that Stock acquired pursuant to the exercise of any Option, shall be
subject to such other conditions (whether or not applicable to an Option or
Stock received by any other Optionee) as the Committee determines appropriate,
including, without limitation, provisions conditioning exercise upon the
occurrence of certain events or performance or the passage of time, provisions
to assist the Optionee in financing the purchase of Stock through the exercise
of Options, provisions for forfeiture, restrictions on resale or other


8

--------------------------------------------------------------------------------

Exhibit 10.17




disposition of shares acquired pursuant to the exercise of Options, provisions
conditioning the grant of the Option or future Options upon the Optionee
retaining ownership of Shares acquired upon exercise for a stated period of
time, and provisions to comply with federal and state securities laws and
federal and state income tax and other payroll tax withholding requirements.
(iii)    The price at which Shares may be purchased upon exercise of an Option
shall be fixed by the Committee on the Date of Grant and may not be less than
100% of the Fair Market Value of the Option Shares on the Date of Grant or, if
specified by the Committee, on a date subsequent to the Date of Grant that is
identified as the effective date of the Award. All Options shall specify the
term during which the Option may be exercised, which shall be in all cases ten
years or less.
(iv)    No Option may be exercised in part or in full before the date(s)
therefore set forth in its terms, other than in the event of acceleration as
provided in Section 5(B)(i) or Section 7. No Option may be exercised after the
Option expires by its terms as set forth in the applicable Agreement. In the
case of an Option that is exercisable in installments, installments that are
exercisable and not exercised shall remain exercisable during the term of the
Option. The grant of an Option shall impose no obligation on the Optionee to
exercise such Option.     
(v)    No Option shall be transferable other than by will or the laws of descent
and distribution, other than pursuant to an order issued by a court of competent
jurisdiction in connection with the divorce or bankruptcy of the Participant.
During the lifetime of the Optionee, the Option shall be exercisable only by
such Optionee or his/her court-appointed legal representative or transferee.
Notwithstanding anything herein to the contrary, the Committee may, in its sole
discretion, provide in the applicable Agreement evidencing a Nonqualified Option
that the Optionee may transfer, assign or otherwise dispose of an option (i) to
his/her spouse, parents, siblings and lineal descendants, (ii) to a trust for
the benefit of the Optionee and any of the foregoing, or (iii) to any
corporation or partnership controlled by the Optionee, subject to such
conditions or limitations as the Committee may establish to ensure compliance
with any rule promulgated pursuant to the Exchange Act, or for other purposes.
The terms applicable to the assigned Option shall be the same as those in effect
for the Option immediately prior to such assignment and shall be set forth in
such documents issued to the assignee as the Company may deem appropriate.
(vi)    If an Optionee has a Termination of Service by reason of his/her death
or Disability prior to the expiration date of his/her Option, or if an Optionee
dies subsequent to his/her Termination of Service on account of such Disability
but prior to the expiration date of his/her Option, and in either case all or
some portion of such Option is Vested and exercisable pursuant to the terms of
this Plan and of the Option Agreement, such Option may be exercised by the
Optionee or by the Optionee’s estate, personal representative or beneficiary, as
the case may be, at any time prior to the earlier of (i) one year following the
date of the Optionee’s death or disability, or (ii) the expiration date of such
Option.
(vii)    An Optionee or a transferee of an Option shall have no rights as a
shareholder with respect to any Share covered by his/her Option until he/she
shall have become the holder of record of such Share, and he/she shall not be
entitled to any dividends or


9

--------------------------------------------------------------------------------

Exhibit 10.17




distributions or other rights in respect of such Share for which the record date
is prior to the date on which he/she shall have become the holder of record
thereof.
(viii)    Without the consent of the shareholders of the Company, except as
provided in Section 7(A) or in connection with the grant of Substitute Awards,
the Committee shall have no authority to effect (i) the repricing of any
outstanding Options under the Plan, (ii) the cancellation of any outstanding
Options under the Plan and the grant in substitution therefor new Options or
other Awards, in any case covering the same or different numbers of Shares that
has the effect of an indirect repricing, or (iii) cashing out Options that have
an Exercise Price greater than the then-Fair Market Value of the Shares..
    (ix)    The following additional provisions shall be applicable to Incentive
Options, but only if, and to the extent, required by section 422 of the Code:
(a)    Incentive Options shall be specifically designated as such in the
applicable Agreement, and may be granted only to those Eligible Individuals who
are both (i) Employees of the Company and/or a Subsidiary, and (ii) citizens or
resident aliens of the United States.
(b)    To the extent the aggregate Fair Market Value (determined as of the time
the Option is granted) of the Stock with respect to which any Incentive Options
granted hereunder may be exercisable for the first time by the Optionee in any
calendar year (under this Plan or any other compensation plan of the Company or
any Subsidiary thereof) exceeds $100,000, such Options shall not be considered
Incentive Options.
(c)    No Incentive Option may be granted to an individual who, at the time the
Option is granted, owns directly, or indirectly within the meaning of Section
424(d) of the Code, stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or of any Subsidiary thereof,
unless such Option (i) has an exercise price of at least 110% of the Fair Market
Value of the Stock on the Date of Grant of such option; and (ii) cannot be
exercised more than five years after the Date of Grant.
(d)    The Exercise Price for Incentive Options shall not be less than the Fair
Market Value of the Stock on the Date of Grant.
(x)    Options that provide for the automatic grant of another Option upon
exercise of the original Option (“Reload Options”) may not be granted under the
Plan.
(xi)    Each of the above provisions with respect to the granting, vesting,
transferability, exercise and repurchase of Options, except to the extent they
are applicable solely to (i) the actual purchase of stock and payment of
consideration or (ii) Incentive Options, shall also apply to the grant of Stock
Appreciation Rights by the Committee under the Plan.
(D)    Provisions Applicable to Certain Stock Awards and Stock Unit Awards.
(i)     Awards of Restricted Stock and Restricted Stock Units shall be subject
to the right of the Company to require forfeiture of such Shares or rights by
the Participant in the event that conditions specified by the Committee in the
applicable Agreement are not satisfied prior to the end of the applicable
vesting period established by t


10

--------------------------------------------------------------------------------

Exhibit 10.17




he Committee for such Awards. Conditions for forfeiture (or repurchase) may be
based on continuing employment or service or achievement of pre-established
individual, divisional, corporate, or other goals.
(ii)    A Stock Unit may provide the Participant with the right to receive
dividend equivalent payments with respect to Stock subject to the Award (both
before and after the Stock subject to the Award is earned, vested, or acquired)
(“Dividend Equivalents”), which payments may be either made currently or
credited to an account for the Participant, and may be settled in cash or Stock,
as determined by the Committee. Any such settlements, and any such crediting of
dividend equivalents or reinvestment in shares of Stock, may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents. A
Participant may not accrue Dividend Equivalents during any calendar year in
excess of $500,000.
(iii)    Shares represented by Restricted Stock Awards may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as permitted by
the Committee, during the applicable vesting period. Such Shares shall be
evidenced in such manner as the Committee may determine. Any certificates issued
in respect of such Shares shall be registered in the name of the Participant
and, unless otherwise determined by the Committee, deposited by the Participant,
together with a stock power endorsed in blank, with the Company (or its
designee). To the extent Shares of a Restricted Stock Award become
nonforfeitable, the Company (or such designee) shall deliver such certificates
to the Participant or, if the Participant has died, to the Participant’s
Beneficiary. Each certificate evidencing stock subject to Restricted Stock
Awards shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Award. Any attempt to dispose of stock in
contravention of such terms, conditions and restrictions shall be ineffective.
During the restriction period and unless otherwise provided in the Agreement
evidencing the Award, the Participant shall have all the rights of a shareholder
for all such Shares, including the right to vote and the right to receive
dividends thereon as paid.
(E)    Provisions Applicable to Stock Units. The Committee may provide in the
terms of a Stock Unit for the elective deferral by the Participant of the
receipt of the actual payment of cash or Stock otherwise due and payable to the
Participant pursuant to such Award. In providing for such deferral, the
Committee shall limit eligibility, and shall specify such rules regarding the
timing and other features of the deferral, so as to comply with all applicable
sections of ERISA, sections 409A and 457A of the Code, and the constructive
receipt and similar doctrines of the internal revenue laws.
(F)    Provisions Applicable to Qualified Performance-Based Compensation.
(i)    Designation as Qualified Performance-Based Compensation. The Committee
may (but is not required to) structure the terms and provisions of Stock Awards,
Stock Units, and Dividend Equivalents granted to an Employee so that such Awards
may constitute “qualified performance-based compensation” under section 162(m)
of the Code, in which case the provisions of this paragraph (F) shall apply. The
Committee may also grant Options or Stock Appreciation Rights under which the
exercisability of the Options or Stock Appreciation Rights is subject to the
achievement of performance goals as described in this paragraph (F) or
otherwise.


11

--------------------------------------------------------------------------------

Exhibit 10.17




(ii)    Performance Goals. When Awards are made under this paragraph (F), the
Committee shall establish in writing (a) the objective performance goals that
must be met, (b) the period during which performance will be measured, (c) the
maximum amounts that may be paid if the performance goals are met, and (d) any
other conditions that the Committee deems appropriate and consistent with the
requirements of section 162(m) of the Code for the Awards to qualify as
“qualified performance-based compensation.” Under 162(m) of the Code the
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the performance goals be established in such a way that a third party with
knowledge of the relevant facts could determine whether and to what extent the
performance goals have been met. The Committee shall not have discretion to
increase the amount of compensation that is payable, but may reduce the amount
of compensation that is payable, pursuant to Awards identified by the Committee
as “qualified performance-based compensation.”
(iii)    Criteria Used for Objective Performance Goals. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: stock price, earnings per share, price-earnings multiples, net
earnings, operating earnings, revenue, number of days sales outstanding in
accounts receivable, productivity, margin, cost management, EBITDA (earnings
before interest, taxes, depreciation and amortization), net capital employed,
return on assets, shareholder return, return on equity, return on invested
capital, growth in assets, unit volume, occupancy rates, sales, cash flow,
market share, performance relative to a comparison group designated by the
Committee, or strategic business criteria consisting of one or more objectives
based on meeting specified revenue goals, market penetration goals, customer
growth, customer satisfaction, geographic business expansion, acquisition or
investment goals, cost targets or goals relating to investments, acquisitions or
divestitures. The performance goals may relate to one or more business units or
the performance of the Company as a whole, or any combination of the foregoing.
Performance goals need not be uniform as among Participants. Such goals may be
determined on an absolute or relative basis or as compared to specific
competitor(s), peers or indices. The Committee may exclude the impact of any
event or occurrence which the Committee determines should appropriately be
excluded, including without limitations (a) restructurings, discontinued
operations, extraordinary items and other unusual or non-recurring changes (b)
an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management or (c) a change in
applicable accounting standards.
(iv)    Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.
(v)    Certification of Results. Prior to any payment of an Award intended to
qualify as performance-based compensation, the Committee shall certify the
performance results for the performance period specified in the Award after the
performance period ends. The Committee shall determine the amount, if any, to be
paid pursuant to each Award


12

--------------------------------------------------------------------------------

Exhibit 10.17




based on the achievement of the performance goals and the satisfaction of all
other terms of the Award.
(vi)    Maximum Awards Payable. Notwithstanding any provision contained in this
Plan to the contrary, the maximum amount of “qualified performance-based
compensation” payable to any one Participant under the Plan for a given
performance period is 500,000 shares, or in the event such performance-based
compensation is paid in cash, the equivalent cash value thereof on the last day
of the performance period to which such Award relates.
Section 6. Exercises of Stock Options
(A)    A Vested Option may be exercised in whole or in part at any time during
the term of such Option as provided in the Agreement; provided, however, that
(i) unless otherwise provided by Section 5(C)(vi) or Section 7(E), an Option may
be exercised only while the Optionee is an Eligible Individual, and (ii) each
partial exercise shall be for whole Shares only. Unless otherwise provided by
Section 5(B)(i), Section 7 or in the Agreement, that portion of an Option that
has not become Vested as of the date the Optionee ceases to be an Eligible
Individual shall lapse and be null and void.
(B)    An Option may be exercised to the extent of any or all full shares of
Stock as to which the Option has become exercisable, by giving written or
electronic notice of such exercise to the Company or the brokerage firm or firms
approved by the Company to facilitate exercises and sales under this Plan, in
accordance with the terms of the Option by the person entitled to exercise the
Option in accordance with the procedures established by the Committee, its
delegate and/or the brokerage firm approved by the Company, as applicable, and
delivering full payment for the Shares with respect to which the Option is being
exercised to the Company or the brokerage firm or firms, as applicable, along
with full payment of all amounts which, under federal, state or other law, the
Company is required to withhold upon exercise of the Option or adequate
provision therefor.
(C)    Except as noted in this paragraph, upon receiving notice of exercise and
payment as set forth in Section 6(B) above, the Company will cause the Shares to
be delivered to the Optionee (by delivery of a share certificate, electronic
transfer or other lawful means), as soon as practicable, and shall evidence such
transfer on the books and records of the Company. The Shares issued and
delivered upon the exercise of an Option shall be fully paid and non-assessable.
Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such Shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.
(D)    The method or methods of payment of the purchase price for the Shares to
be purchased upon exercise of an Option and of any amounts required for tax
withholding purposes shall be determined by the Company and may consist of (i)
cash, (ii) check, (iii) the tendering, by either actual delivery or by
attestation, of whole shares of Stock, valued at Fair Market Value as of the day
of exercise, (iv) through a special sale and remittance procedure pursuant to
which the Optionee shall concurrently provide irrevocable written instructions
to (a) a brokerage firm acceptable to the Company to effect the immediate sale
of the purchased shares and remit to the


13

--------------------------------------------------------------------------------

Exhibit 10.17




Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the aggregate exercise price payable for the purchased shares
plus all applicable Federal, state and other employment taxes required to be
withheld by the Company by reason of such exercise, and (b) the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale. The permitted method or methods of payment
of the amounts payable upon exercise of an Option may be transacted by the
Optionee or by a broker designated by him/her (other than a payment described in
clause (iv) above), and, if other than in cash, shall be set forth in the
applicable agreement or (v) such other means as may be approved by the Committee
from time to time, including without limitation, by the withholding from the
number of Shares otherwise issuable upon exercise of the Option that number of
shares having an aggregate Fair Market Value on the date of exercise equal to
the Exercise Price.
(E)    Each Agreement shall require that an Optionee pay to the Company, at the
time of exercise of a Nonqualified Option, such amount as the Company deems
necessary to satisfy the Company’s obligation to withhold federal or state
income or other applicable taxes incurred by reason of the exercise or the
transfer of Shares thereupon. To the extent permitted by the Agreement, an
Optionee may satisfy such withholding requirements by having the Company
withhold from the number of Shares otherwise issuable upon exercise of the
Option that number of shares having an aggregate Fair Market Value on the date
of exercise equal to the minimum amount required by law to be withheld.
Section 7. Events Affecting Plan Reserve or Plan Awards
(A)    If (a) the Company subdivides its outstanding shares of Stock into a
greater number of shares of Stock (including, without limitation, by stock
dividend or stock split) or combines its outstanding shares of Stock into a
smaller number of shares (by reverse stock split, reclassification or
otherwise), or (b) any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Stock,
or other similar corporate event (including mergers or consolidations) affects
the Stock such that an adjustment is required in order to preserve the benefits
or potential benefits intended to be made available under this Plan, then the
Committee shall, in such manner as it may deem equitable and appropriate, make
such adjustments to any or all of (i) the number of shares of Stock reserved for
the Plan, (ii) the number of shares subject to outstanding Options and other
Awards, (iii) the Exercise Price with respect to outstanding Options, and any
other adjustment that the Committee determines to be equitable; provided,
however, that the number of shares subject to any Option shall always be a whole
number. The Committee may provide for a cash payment to any Participant of an
Award in connection with any adjustment made pursuant to this Section 7.
(B)    Any such adjustment to an Option shall comply with Section 409A and any
other applicable provisions of the Code and shall be made without a change to
the total Exercise Price applicable to the unexercised portion of the Option
(except for any change in the aggregate price resulting from rounding-off of
share quantities or prices), and shall be final and binding upon all
Participants, the Company, their representatives, and all other interested
persons.
(C)    In the event of a Change in Control:
(i)    With respect to each outstanding Award that is assumed or substituted in
connection with the Change in Control, in the event the Participant’s employment
or service is


14

--------------------------------------------------------------------------------

Exhibit 10.17




terminated by the Company, its successor or an Affiliate thereof without Cause
or by the Participant for Good Reason on or after the effective date of the
Change in Control but prior to eighteen (18) months following the Change in
Control, then:
1.    any unvested or unexercisable portion of any Award carrying a right to
exercise shall become fully vested and exercisable; and
2.    the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to an Award granted under the Plan shall lapse and such
Awards shall be deemed fully vested and any performance conditions imposed with
respect to such Awards shall be deemed to be achieved at the Committee’s then
best estimate of actual performance.
(ii)    With respect to each outstanding Award that is not assumed or
substituted in connection with a Change in Control, immediately upon the
occurrence of the Change of Control:
1.
if such Award is an Option granted one year or more prior to the Change in
Control, any unvested or unexercisable portion of such Award shall become fully
vested and exercisable;

2.
if such Award is an Option granted less than one year prior to the Change in
Control, such Award shall become fully vested and exercisable as to the number
of Shares subject to such Option equal to (i) the number of Shares originally
subject to such Option, multiplied by (ii) the number of whole months between
the Grant Date and the Change in Control, divided by (iii) the number of months
between the Grant Date and the date on which all Shares originally subject to
such Option would have been fully vested and exercisable; and such Option shall
terminate with respect to all remaining Shares subject to such Option..

3.
if such Award is not an Option, such Award shall become fully vested and all
restrictions, deferral limitations, payment conditions and forfeiture conditions
applicable to such Award shall lapse immediately prior to the Change in Control
and all Stock Unit Awards shall become immediately payable.

(iii)    For purposes of this Section 7(C), an Award shall be considered assumed
or substituted if, following the Change in Control, the Award is of
substantially comparable value and remains subject to substantially the same
terms and conditions that were applicable to the Award immediately prior to the
Change in Control except that, if the Award related to shares of Stock, the
Award instead confers the right to receive common stock of the acquiring or
ultimate parent entity.
(iv)    Notwithstanding anything in this Section 7(C) to the contrary, with
respect to any Award of Restricted Stock Units granted under this Plan that
constitutes deferred compensation within the meaning of Section 409A of the
Code, if the Change in Control does not constitute a “change in effective
ownership or control” of the Company within the meaning of Section 409A of the
Code, Restricted Stock Units shall vest as provided in this Section 7(C), but
shall be payable to the Participant in accordance with the payment provisions of
the applicable Award Agreement.


15

--------------------------------------------------------------------------------

Exhibit 10.17




(D)    If a Participant has a Termination of Service by reason of his/her death
or Disability, then notwithstanding any contrary waiting period, installment
period or vesting schedule in any Agreement or in the Plan, unless the
applicable Agreement provides otherwise, each outstanding Award granted to such
Participant shall immediately become Vested and, if an Option, exercisable in
full in respect of the aggregate number of shares covered thereby and, if a
Stock Unit, promptly settled.
(E)    If an Optionee has a Termination of Service for any reason other than
his/her death or Disability prior to the expiration date of his/her Option, and
all or some portion of such Option is Vested and exercisable pursuant to the
terms of this Plan and of the Option Agreement, such Vested portion of the
Option may be exercised by the Optionee at any time prior to the earlier of (i)
twelve months following the date of the Optionee’s Termination, or (ii) the
expiration date of such Option.
(F)    The Company may determine whether any given leave of absence constitutes
a Termination of Service and, if it does not, whether the time spent on the
leave will or will not be counted as vesting credit; provided, however, that for
purposes of the Plan (i) a leave of absence, duly authorized in writing by the
Company, if the period of such leave does not exceed 90 days, and (ii) a leave
of absence in excess of 90 days, duly authorized in writing by the Company,
provided (a) the Employee’s right to reemployment is guaranteed either by
statute or contract, or (b) for the purpose of military service, shall not be
deemed a Termination of Service.
(G)    Each of the above provisions, to the extent applicable to Options, except
to the extent they are applicable solely to (i) the actual purchase of stock and
payment of consideration or (ii) Incentive Options, shall also apply to the
grant of Stock Appreciation Rights by the Committee under the Plan.
Section 8. Administration
(A)    The Plan shall be administered by the Compensation Committee of the Board
unless a different committee is appointed by the Board.
(B)    The Committee’s administration of the Plan shall be subject to the
following:
(i)    Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Eligible Individuals those
persons who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares covered by the Awards, to
establish the terms, conditions, performance criteria, restrictions, and other
provisions of such Awards, and, subject to the restrictions of Section 11, to
cancel or suspend Awards.
(ii)    To the extent that the Committee determines that the restrictions
imposed by the Plan preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, the Committee will have the
authority and discretion to modify those restrictions as the Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of those jurisdictions.
(C)    The Committee may delegate to one or more Directors or officers of the
Company, or a committee of such Directors or officers, the authority, subject to
such terms and limitations as the Committee shall determine, to grant Awards to,
or to cancel, modify, waive rights with respect


16

--------------------------------------------------------------------------------

Exhibit 10.17




to, alter, discontinue, suspend or terminate Awards held by, Employees who are
not officers or Directors of the Company for purposes of Section 16 of the
Exchange Act provided, however, that any such delegation shall conform with
applicable law and the requirements of any exchange on which the Company’s
securities are listed.
(D)    The Company and its Affiliates shall furnish the Committee with such data
and information as it determines may be required for it to discharge its duties.
The records of the Company and its Affiliates as to an Employee’s or
Participant’s employment (or other provision of services), Termination of
Service, leave of absence, reemployment and compensation shall be conclusive on
all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish to the Company such evidence,
data, or information, as the Committee or the Company considers desirable to
carry out the terms of the Plan.
(E)    The Committee is authorized, subject to the provisions of the Plan, to
construe and interpret the terms of the Plan and any Award granted hereunder,
establish, amend and rescind such rules and regulations, as it deems necessary
or advisable for the proper administration of the Plan and to take any such
other action in connection with or in relation to the Plan, as it deems
necessary or advisable. Each action and determination made or taken pursuant to
the Plan by the Committee, including any interpretation or construction of the
Plan, shall be final and conclusive for all purposes and upon all persons.
(F)    No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made by him/her or the Committee or
the Board in good faith with respect to the Plan or any Award granted pursuant
thereto.
(G)    The Committee, the Company, and its officers and Directors, shall be
entitled to rely upon the advice, opinions or valuations of any attorneys,
consultants, accountants or other persons employed to assist them in connection
with the administration of the Plan.
Section 9. Government Regulations and Registration of Shares
(A)    The Plan, and the grant and exercise of Awards hereunder, and the
Company’s obligation to sell and deliver stock under Options and Stock
Appreciation Rights, shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required.
(B)    The obligation of the Company with respect to Awards shall be subject to
all applicable laws, rules and regulations and such approvals by any
governmental agencies as may be required, including, without limitation, the
effectiveness of any registration statement required under the Securities Act of
1933, and the rules and regulations of any securities exchange or association on
which the Stock may be listed or quoted.
(C)    With respect to persons subject to Section 16 of the Exchange Act, it is
the intent of the Company that the Plan and all transactions under the Plan
comply with all applicable provisions of Rule 16b-3 or its successors under the
Exchange Act. In addition, it is the intent of the Company that Incentive
Options comply with the applicable provisions of Section 422 of the Code, that
grants of “qualified performance-based compensation” comply with the applicable
provisions of Section 162 (m) of the Code and that, to the extent applicable,
all Awards comply with the requirements of Section 409A of the Code. To the
extent that any legal requirement of Section 16 of the Exchange


17

--------------------------------------------------------------------------------

Exhibit 10.17




Act or Section 422, 162 (m) or 409A of the Code as set forth in the Plan ceases
to be required under such section, the Committee, in its sole discretion, may
decide that the applicable Plan provision shall cease to apply. The Committee
may revoke any Award if it is contrary to law, or may modify an Award to bring
it into compliance with any valid and mandatory government regulation.
Section 10. Miscellaneous Provisions
(A)    Rights of Company. Nothing contained in the Plan or in any Agreement, and
no action of the Company or the Committee with respect thereto, shall interfere
in any way with the right of the Company or an Affiliate to terminate the
employment of the Participant at any time, with or without cause. The grant of
Awards pursuant to the Plan shall not affect in any way the right or power of
the Company to make reclassifications, reorganizations or other changes of or to
its capital or business structure or to merge, consolidate, liquidate, sell or
otherwise dispose of all or any part of its business or assets.
(B)    Designation of Beneficiaries. Each Participant who shall be granted a
Plan Award may designate a beneficiary or beneficiaries and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the Company on a form to be prescribed by it, provided that
no such designation shall be effective unless so filed prior to the death of
such person.
(C)    Payroll Tax Withholding. To the extent that the Company is required to
withhold any Federal, state or other taxes in respect of any compensation income
realized by the Participant in respect of shares acquired pursuant to an Award,
or in respect of the exercise, settlement, or vesting of any such Awards, then,
except as otherwise agreed between the Company and the Participant prior to the
date of the required withholding, the Company shall deduct from either Shares or
any payments of any kind otherwise due to such Participant the aggregate amount
of such Federal, state or other taxes required to be so withheld. If such
payments are insufficient to satisfy such Federal, state or other taxes, then
such Participant will be required to pay to the Company, or make other
arrangements satisfactory to the Company regarding payment to the Company of,
the aggregate amount of any such taxes. All matters with respect to the total
amount of taxes to be withheld in respect of any such compensation income shall
be determined by the Company in its sole discretion..
Federal, state, and other tax due upon the exercise of any Award may, in the
discretion of the Company, be paid in shares of Stock already owned by the
Participant or through the withholding of shares otherwise issuable to such
Participant, upon such terms and conditions (including, without limitation, the
conditions referenced in Section 6) as the Company shall determine which shares
shall have an aggregate Fair Market Value equal to the required minimum
withholding payment. If the Participant shall fail to pay, or make arrangements
satisfactory to the Committee for the payment to the Company of all such
federal, state and other taxes required to be withheld by the Company, then the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to such Participant an amount equal to
federal, state or other taxes of any kind required to be withheld by the
Company.
(D)    Employees Subject to Taxation Outside the United States. The Committee
may amend or modify the terms of the Plan or Awards with respect to Participants
who reside or work outside the United States in order to conform such terms with
the requirements of local law or tax law for a Participant and the Company. An
award may be modified under this Section 10(D) in a manner that is inconsistent
with the express terms of the Plan, so long as such modifications will


18

--------------------------------------------------------------------------------

Exhibit 10.17




not contravene any applicable law or regulation or result in actual liability
under Section 16(b) of the Act for the Participant whose award is modified.
Additionally, the Committee may adopt such procedures and sub-plans as are
necessary or appropriate to permit individuals eligible to participate in the
Plan who are non-U.S. nationals or who reside or work outside the United States
to participate in the Plan.
(E)    Exclusion from Benefit Computation. By accepting an Award, unless
otherwise provided in the applicable Agreement, each Participant shall be deemed
to have agreed that such Award is special incentive compensation that will not
be taken into account, in any manner, as salary, compensation or bonus in
determining the amount of any payment under any health and welfare, pension,
retirement or other employee benefit plan, program or policy of the Company or
any Subsidiary. In addition, each Beneficiary of a deceased Participant shall be
deemed to have agreed that such Award will not affect the amount of any life
insurance coverage, if any, provided by the Company on the life of the
Participant which is payable to such Beneficiary under any life insurance plan
covering employees of the Company or any Subsidiary.
(F)    Use of Proceeds. Proceeds from the sale of Shares pursuant to Options
granted under this Plan shall constitute general funds of the Company.
(G)    Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Company at such times, in
such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Company shall require.
(H)    Unfunded Status. Neither a Participant nor any other person shall, by
reason or participation in the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Affiliate whatsoever, including,
without limitation, any specific funds, assets, or other property which the
Company or any Affiliate, in its sole discretion may set aside in anticipation
of a liability under the Plan. A Participant shall have only a contractual right
to the Stock or amounts, if any, payable under the Plan, unsecured by any assets
of the Company or any Subsidiary, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Affiliate shall be
sufficient to pay any benefits to any person.
(I)    Section 409A Compliance. Although the Company does not guarantee the
particular tax treatment of an Award granted under this Plan, Awards made under
this Plan are intended to comply with, or be exempt from, the applicable
requirements of Section 409A of the Code and this Plan and any Award agreement
hereunder shall be limited, construed and interpreted in accordance with such
intent. To the extent that any Award granted under the Plan constitutes
“non-qualified deferred compensation” pursuant to Section 409A of the Code (a
“Section 409A Covered Award”), it shall be paid in a manner that is intended to
comply with Section 409A of the Code. In no event whatsoever shall the Company
be liable for any additional tax, interest or penalties that may be imposed on a
participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code or this Section 15.6. Notwithstanding anything in
the Plan or in an Award to the contrary, the following provisions shall apply to
Section 409A Covered Awards:


(i)A termination of employment shall not be deemed to have occurred for purposes
of any provision of a Section 409A Covered Award providing for payment upon


19

--------------------------------------------------------------------------------

Exhibit 10.17




or following a termination of the Participant’s employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of Section 409A Covered
Award, references to a “termination,” “termination of employment” or like terms
shall mean Separation from Service. Notwithstanding any provision to the
contrary in the Plan or the Award, if the participant is deemed on the date of
the Participant’s termination to be a “specified employee” within the meaning of
that term under Code Section 409A(a)(2)(B) and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology set forth in Code Section 409A, then with regard to any such payment
under a Section 409A Covered Award, to the extent required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment shall not be made prior
to the earlier of (i) the expiration of the six (6)-month period measured from
the date of the participant’s Separation from Service, and (ii) the date of the
participant’s death. All payments delayed pursuant to this Section 15.6(a) shall
be paid to the participant on the first day of the seventh month following the
date of the participant’s Separation from Service or, if earlier, on the date of
the participant’s death.
(ii)Whenever a payment under a Section 409A Covered Award specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.


(iii) If under the Section 409A Covered Award an amount is to be paid in two or
more installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.


(J)    Recoupment. Dodd-Frank Clawback. The Committee shall full authority to
implement any policies and procedures necessary to comply with Section 10D of
the Exchange Act and any rules promulgated thereunder. Without limiting the
foregoing, each Agreement evidencing Awards with performance conditions made to
Employees who are at the Senior Vice President level or more senior shall
include a provision which requires at a minumum that, in the event that:


•
required under regulations adopted under the Dodd Frank Wall Street Reform and
Consumer Protection Act;

•
the Company’s financial statements covering the applicable performance period
(the “Performance Period”) are restated due to material non-compliance with
financial reporting requirements within two years of the end of the Performance
Period; or

•
the Committee determines, in consultation with the Company’s Audit Committee,
that there is a high likelihood that an out-of-period adjustment to the
Company’s financial statements covering the Performance Period would be deemed
to be material because there is alleged misconduct of one or more participants
hereunder associated with the adjustment and, absent the adjustment, the
benefits payable hereunder to such participant(s) would be materially greater,

the Committee may require the Award holder to forfeit and/or repay an amount
equal to the difference between the amount actually awarded pursuant to such
Agreement based on the erroneous financial data and the amount of compensation
that should have been awarded to the Award holder pursuant to such Agreement
under the accounting restatement or the adjusted financial statements, as


20

--------------------------------------------------------------------------------

Exhibit 10.17




applicable, as determined by the Committee in its sole discretion taking into
account those factors the Committee determines necessary or appropriate.
(K)     Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this Section by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering and managing the Plan and Awards and the
Participant’s participation in the Plan (“Plan Administration”). In furtherance
of such implementation and administration, the Company and its Affiliates may
hold certain personal information about a Participant, including but not limited
to, the Participant’s name, home address, telephone number, date of birth,
social security or insurance number or other identification number,
compensation, nationality, job title, information regarding any securities of
the Company or any of its Affiliates, and details of all Awards (the “Data”). In
addition to transferring the Data among themselves as necessary for the purpose
of Plan Administration, the Company and its Affiliates may each transfer the
data to any third parties assisting the Company in Plan Administration.
Recipients of the Data may be located in the Participant’s country or elsewhere,
and the Participant’s country and any given recipient’s country may have
different data privacy laws and protections. By accepting an Award, each
Participant authorizes such recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of Plan
Administration, including any requisite transfer of such Data as may be required
to a broker or other third party with whom the Company or the Participant may
elect to deposit any Shares. The Data related to a Participant will be held only
as long as is necessary for Plan Administration. A Participant may, at any time,
view the Data held by the Company with respect to such Participant, request
additional information about the storage and processing of the Data with respect
to such Participant, recommend any necessary corrections to the Data with
respect to the Participant, or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his or her local human
resources representative. The Company may cancel the Participant’s eligibility
to participate in the Plan, and in the Company’s discretion, the Participant may
forfeit any outstanding Awards in the Participant refuses or withdraws the
consents described herein. For more information on the consequences of refusal
to consent or withdrawal of consent, Participants may contact their local human
resources professional.
Section 11. Term; Amendment and Termination; Stockholder Approval of this Plan
(A)    Term. The Plan in this form shall be effective as of the date of the
annual shareholders meeting in 2016 (the “Effective Date”) if the Company’s
shareholders approve of the Plan. Subject to Section 11(B) hereof, no Awards may
be granted under the Plan after May 19, 2026, but Awards granted prior to such
date may, and the Committee’s authority to administer the terms of such Awards
shall, extend beyond that date.
(B)    Amendment and Termination. The Committee may at any time terminate,
suspend or discontinue this Plan. The Committee may amend this Plan at any time,
provided that no such amendment shall be made without the approval of the
Company’s stockholders (a) to the extent that such approval is required by
applicable law or by the listing standards of any applicable exchange(s) on or
after the adoption of this Plan, (b) to the extent that such amendment would
materially increase the number of securities which may be issued under the Plan,
(c) to the extent that such amendment would materially modify the requirements
for participation in the Plan, (d) to the extent that such amendment would
accelerate the vesting of any Restricted Stock or Restricted Stock Units under
the Plan except as otherwise provided in the Plan or (e) to the extent that such
amendment would permit or would result in the purchase of any or all outstanding
Options with an Exercise


21

--------------------------------------------------------------------------------

Exhibit 10.17




Price greater than the Fair Market Value of a Share of Stock or repricing of any
Options under the Plan.
The Committee may at any time alter or amend any or all Award Agreements under
this Plan to include provisions, or to effect a result, that would be authorized
for a new Award under this Plan, so long as such an amendment would not require
approval of the Company’s shareholders if such amendment were made to the Plan.
Notwithstanding the foregoing, except as may be provided in Section 7(C), no
such action by the Board or the Committee shall, in any manner adverse to a
Participant, affect any Award then outstanding without the consent in writing of
the affected Participant.




22